IN THE SUPREME COURT OF THE STATE OF NEVADA


                  LEVERN ALLEN,                                                        No. 62851
                  Appellant,
                  vs.
                  THE STATE OF NEVADA,
                  Respondent.                                                                  FILED
                                                                                               JUN 0 3 2013
                                                                                              MAC E r's LINDEMAN
                                                                                           (LE " 0• SUP - EMECO
                                                                                          BY   III- pp .
                                                                                                    '
                                                                                                     'kgA.
                                                                                                              RK
                                             ORDER DISMISSING APPEAL

                                    This is an appeal from a district court order partially denying
                  appellant's post-conviction petition for a writ of habeas corpus. Eighth
                  Judicial District Court, Clark County; Michael Villani, Judge.
                                    We lack jurisdiction to consider this appeal because the order
                  is not a final order resolving all claims raised in the petition.              See Mann v.
                  State, 118 Nev. 351, 356-57, 46 P.3d 1228, 1231-32 (2002). Therefore, we
                                    ORDER this appeal DISMISSED.




                                                   J.                                                        J.
                  Douglas                                         Saitta


                  cc:   Hon. Michael Villani, District Judge
                        Sandra L. Stewart
                        Attorney General/Carson City
                        Clark County District Attorney
                        Eighth District Court Clerk
                        Levern Allen
  SUPREME COURT
         OF
      NEVADA


 (0) 1947A                                                                                        1 3-1Lo n1
EffellEMOM                  -t41.1 , . - P                        J--k77411-ifiLla2.